Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application under prosecution and have been examined. 
Claim 14 is not being examined and is being objected to  because the claim depends on itself. It is not clear which of the other pending claims claim 14 is being referred to.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art. 

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent 10,437,724. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-25 of US Patent 10,437,724 anticipated claims 1-20 of the instant application. 
The following is intended to be exemplary only.

Claim 1 (US 10,437,724)
Claim 1 (instant Application)
A computer program product for a processing system comprised of a server to provide data values, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code including computer instructions, wherein a processor of the server, responsive to executing the computer instructions, performs operations in the processing system comprising:
   maintaining a cache of objects communicatively coupled with the server;
    executing an asynchronous computation to determine the value of a first object;
    returning a value of the first object from the cache of objects, in response to a request for the first object occurring before the asynchronous computation has determined the value of the first object;
    returning a value of the first object determined by the asynchronous computation, in response to a request for the first object occurring after the asynchronous computation has determined the value of the first object;
     providing a datatype which includes a field for a value and a field for a future; and
    invoking a program module to lookup at least one data value corresponding to a key which returns an object of the datatype, wherein the field for a value comprises a cached value corresponding to the key and the field for a future comprises a future which asynchronously calculates an updated value corresponding to the key.
In a processing system comprised of a server, a method for the server to provide data values, the method comprising: 







   maintaining a cache of objects communicatively coupled with the first server;
     executing an asynchronous computation to determine the value of a first object;
    returning a value of the first object from the cache of objects, in response to a request for the first object occurring before the asynchronous computation has determined the value of the first object; and
    returning a value of the first object determined by the asynchronous computation, in response to a request for the first object occurring after the asynchronous computation has determined the value of the first object,


wherein the asynchronous computation determines the value of the first object by querying at least one additional server for the value of the first object.



Claim 20 (US 10,437,724)
Claim 18 (instant Application)
A processing system comprising:
    a server including memory, a network interface device for communicating with one or more networks, and at least one processor, communicatively coupled with the memory and the network interface device, wherein the at least one processor, responsive to executing computer instructions, performs operations comprising:
   maintaining a cache of objects communicatively coupled with the server;
    executing an asynchronous computation to determine the value of a first object;
    returning a value of the first object from the cache of objects, in response to a request for the first object occurring before the asynchronous computation has determined the value of the first object;
    returning a value of the first object determined by the asynchronous computation, in response to a request for the first object occurring after the asynchronous computation has determined the value of the first object;
    providing a datatype which includes a field for a value and a field for a future; and invoking a program module to lookup at least one data value corresponding to a key which returns an object of the datatype wherein the field for a value comprises a cached value corresponding to the key and the field for a future comprises a future which asynchronously calculates an updated value corresponding to the key.
A processing system comprising:
    a first server including memory and a network interface device for communicating with one or more networks, at least one processor, communicatively coupled with the memory and the network interface device, and wherein the at least one processor, responsive to executing computer instructions, performs operations comprising: 
   maintaining a cache of objects communicatively coupled with the first server;
     executing an asynchronous computation to determine the value of a first object;
     returning a value of the first object from the cache of objects, in response to a request for the first object occurring before the asynchronous computation has determined the value of the first object; and 
    returning a value of the first object determined by the asynchronous computation, in response to a request for the first object occurring after the asynchronous computation has determined the value of the first object.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0300286 (SYNGE) in view of US 6,654,766 (Degenaro et al).
With respect to claims 1 and 18, SYNGE teaches a processing system comprising: a first server including memory and a network interface device for communicating with one or more networks, at least one processor, communicatively coupled with the memory and the network interface device, and wherein the at least one processor, responsive to executing computer instructions (system comprising one or more servers with at least one server comprising a memory, at least one processor, network interface with client computers/devices and server computers to provide processing, storage, and input/output devices executing application programs , the client computers/devices linked through communications network to other computing devices) [Fig. 1A, 1B; Fig. 3-4; Col. 0060-0062], performs operations comprising: maintaining a cache of objects communicatively coupled with the first server (maintaining data objects with control storage information indicating committed objects) [Par. 0070-0071]; executing an asynchronous computation to determine the value of a first object (thread executing respective database transaction indicating value resulting a computation being performed) [Par. 0014-0015]; returning a value of the first object from the cache of objects, in response to a request for the first object occurring before the asynchronous computation has determined the value of the first object (transaction with a value entries ADDED for FUTURE, i.e., VALUE (parameter) wherein the transaction determines whether another thread's transaction has completed with added value by asking if the corresponding future has a value) [Par. 0014-0015; Par. 0019-0020; Par. 0071-0072]; and returning a value of the first object determined by the asynchronous computation, in response to a request for the first object occurring after the asynchronous computation has determined the value of the first object (transaction to get an update value or readings the value from in memory cache to produces the next value and updates the database with the produced values, the transaction  referring to thread, or process, or future) returning a value of an object determined by an “asynchronous computation” after the asynchronous computation has determined the value of the object) [Par. 0072; Par. 0014-15; Par. 0019-0020]. SYNGE fails to specifically teach  querying at least one additional server for the value of the first object. However, Degenaro teaches  system and method for managing cacheable sets of object using asynchronous update notification method referencing computation of future value and using cache manager to determine an update time for a given cached subset of objects based on objects that are members of a cached subset and based on client application with the cache that issues queries to a server, the server managing the database that is remote from the client wherein the server provides a plurality of objects to the client with some of the objects being not yet valid because their start times are in the future, [Fig. 1; Col. 3, Lines 29-43; Col. 5, Lines 19-50; Col. 7, Lines 38-56]. Therefore, it would have been  it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to return a value of an object from a cache in response to querying at least one additional server for the value of the first object, as taught by Degenaro, in a data processing system, as in SYNGE’s system, in order to improve performance in the network computer systems, therefore, to efficiently manage cacheable sets of objects while reduce the number of queries to the server and obviate the need for future communications between the client and server to obtain such objects when they become valid. The combination would provide a reduction in communication cost, as taught by Degenaro [Col. 3, Lines 30-39].

With respect to claim 4, SYNGE and Degenaro, combined, teach a processing system and method, wherein the asynchronous computation comprises at least one future [SYNGE’s Par. 0019-0020; Par. 0072].

With respect to claims 5 and 19, SYNGE and Degenaro, combined, teach a processing system and method, wherein the asynchronous computation comprises at least one process or thread [SYNGE’s Par. 0013-0014; Par. 0068-0070].

With respect to claim 6, SYNGE and Degenaro, combined, teach a processing system and method, further comprising: updating the cache of objects with the value of the first object determined by the asynchronous computation, in response to the asynchronous computation determining the value of the first object [SYNGE’s Par. 0014-0015; Par. 0019-0020].

With respect to claim 7, SYNGE and Degenaro, combined, teach a processing system and method, wherein executing an asynchronous computation occurs in response to a request for the first object [SYNGE’s Par. 0014-0015; Par. 0019-0020].

With respect to claim 8, SYNGE and Degenaro, combined, teach a processing system and method, wherein executing an asynchronous computation occurs periodically [SYNGE’s timing window, Par. 0071-0072; Par. 0019-0020].

With respect to claim 9, SYNGE and Degenaro, combined, teach a processing system and method, wherein executing an asynchronous computation occurs after a time interval has elapsed [SYNGE’s Par. 0071-0072; Par. 0019-0020].

With respect to claims 10 and 20, SYNGE and Degenaro, combined, teach a processing system and method, wherein executing an asynchronous computation occurs with a frequency correlated with how frequently the first-object changes (SYNGE’s large number of data objects transferred between a plurality of client computers and server computers, including using many different “asynchronous computations,” in a large system) [Fig. 1A; Par. 0072-0074].

With respect to claim 11, SYNGE and Degenaro, combined, teach a processing system and method, wherein executing an asynchronous computation occurs with a frequency correlated with how important it is to have a current value of the first object (Degenaro’s system with ability to "time-shift" requests such that a request made during off peak hours for objects may "become" valid during prime time) [Col. 3, Lines 36-47].

With respect to claim 12, SYNGE and Degenaro, combined, teach a processing system and method, further comprising: storing an object o2 in the cache of objects; executing an asynchronous computation c2 to store object o2 on the at least one additional server; and satisfying the request for object o2 from the cache of objects, in response to receiving a request for object o2 before the asynchronous computation c2 has finished executing [SYNGE’s Par. 0014-0015; Par. 0019-0020; Par. 0071-0072.

With respect to claim 13, SYNGE and Degenaro, combined, teach a processing system and method, further comprising: providing a datatype which includes a field for a value and a field for a future (SYNGE’s caching results of transactions including: for a given transaction, using a flag with the Future parameter) [Par. 0072-0073; Par. 0020].

With respect to claim 15, SYNGE and Degenaro, combined, teach a processing system and method, wherein the asynchronous computation determines the value of the first object from a value which is returned most frequently by a server in the at least one additional server (Degenaro’s system with ability to "time-shift" requests such that a request made during off peak hours for objects may "become" valid during prime time) [Col. 3, Lines 36-47].

With respect to claim 17, SYNGE and Degenaro, combined, teach a processing system and method, wherein the asynchronous computation determines the value of the first object based on a time stamp associated with the value of the first object returned by the at least one additional server in response to the querying (Degenaro’s system with time-based cache manager comprising a mechanism to update the cache, the cache manager to feature an update time for a given cached subset of objects) [Col. 3, Lines 10-20].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,251,284 queue to store streams of data acquired from servers asynchronously based upon received data requests and subsequent subscription with respect to one or more data sources/servers wherein the queue can be managed for subsequent synchronous or asynchronous release of received streams of data.
US 11,144,469 (Geri et al) teaching central computing environment to proactively push incremental data entity changes to place them in remote data stores, the remote nodes proactively checking their remote data store, finding changes, pulling respective selected changes into their remote node caches, and providing current data in response to service requests.
US 2014/0129781  (Mesumeci et al) teaching method for caching data using object contents for submitted object IDs obtained from the backing store and the objects  are inserted into the cache through cache store request, and made available to satisfy future object value requests
S. Frolund and R. Guerraoui, "Implementing E-transactions with asynchronous replication," in IEEE Transactions on Parallel and Distributed Systems, vol. 12, no. 2, pp. 133-146, Feb. 2001.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136